Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 4 to the Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, $0.001 par value, of Green Dot Corporation, a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 23, 2016 Harvest Small Cap Partners Master, Ltd. By: Harvest Capital Strategies LLC Investment Manager By: /s/ Jeffrey B. Osher Name: Jeffrey B. Osher Title: Managing Director Harvest Small Cap Partners, LP By: Harvest Capital Strategies LLC General Partner By: /s/ Jeffrey B. Osher Name: Jeffrey B. Osher Title: Managing Director HSCP Strategic I, LP By: Harvest Capital Strategies LLC General Partner By: /s/ Jeffrey B. Osher Name: Jeffrey B. Osher Title: Managing Director Harvest Financial Partners, LP By: Harvest Capital Strategies LLC General Partner By: /s/ Donald Destino Name: Donald Destino Title: Managing Director Harvest Capital Strategies LLC By: /s/ Jeffrey B. Osher Name: Jeffrey B. Osher Title: Managing Director /s/ Jeffrey B. Osher JEFFREY B. OSHER /s/ Donald Destino DONALD DESTINO /s/ Craig Baum CRAIG BAUM
